Jackson, Judge.
This was a claim case. The jury found the property subject ; a motion for a new trial was made, it was overruled, and the claimant excepted.
The facts are, that the claimant proposed to prove that he bought the land after judgment, and that plaintiff neglected to issue execution until sometime after judgment, though he notified him that defendant was moving his personal property beyond the state, or selling it out with a view to remove, and thus suffered the personalty to be lost to the judgment and damaged claimant, who had bought for value.
The court ruled out the evidence, saying that claimant’s remedy was to have paid off the judgment himself and stopped the personalty.
We think that the court was right. There is no proof when claimant went into possession of the land nor how long he. held possession.
The plaintiff did not lose his lien on the land by. failing to levy on the personalty, especially as there is no proof of four years’ possession by the claimant. This ease differs from 42 Ga., 259.
Judgment affirmed.